Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00078-CV

                       NABORS DRILLING TECHNOLOGIES USA, INC.,
                                      Appellant

                                                  v.

                            Leslie Wayne RATLIFF and Shannon Ratliff,
                                           Appellees

                     From the 81st Judicial District Court, La Salle County, Texas
                                 Trial Court No. 15-05-00091-CVL
                             Honorable Russell Wilson, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: September 25, 2019

DISMISSED

           The parties have filed a joint motion to dismiss this appeal pursuant to Texas Rule of

Appellate Procedure 42.1. The motion is granted. See TEX. R. APP. P. 42.1(a), 43.2(f). Per the

parties’ agreement, each party shall bear their respective costs of appeal. See TEX. R. APP. P.

42.1(d).

                                                   PER CURIAM